DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019, 12/02/2020, and 01/20/2021 have been considered by the Examiner.

Drawings
The drawings submitted on 11/05/2019 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 11/05/2019, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/02/2021, with respect to the amended limitations of the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of Heo et al. (US 2018/0320780) shows, e.g. in fig. 35B, gear positions that are defined by a first shifting path of 35a biasing a first detent toward a first direction that is perpendicular to a longitudinal axis of the first detent; and a second shifting path of 35a biasing a second detent toward a first direction. However, neither of the detents of Heo, when in the respective gear positions, are biased only in the respective first, second directions. 
The prior art of Yamamoto et al. (US 2020/0166122) is also similarly lacking. As most clearly shown in Figure 8, the detent 30, when within a gear position, is biased from both directions by the “ramp” shape of the respective shifting paths.   
Therefore, the prior art does not disclose or render obvious “each gear position of the plurality of gear positions is defined by the first shifting path biasing the first detent only toward a first direction that is perpendicular to a longitudinal axis of the first detent and the second shifting path biasing the second detent only toward a second direction that opposes the first direction.”   Further, to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658